DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Page 1, para. [003], line 3, “the tamper shall” might need to be changed to “the tamper shell” since the Examiner interprets it as a typographical error.
Consider, for lexicography consistency, changing “stopper 100” to “tethered plastic stopper 100” in:
Page 4, para [0025], lines 2, 3.
Page 4, para [0026], lines 1, 7.
Page 4, para [0027], line 1.
Page 4, para [0029], line 1.
Page 5, para [0029], line 6.
Page 5, para [0031], line 7.
Page 5, para [0033], line 1.
Page 6, para [0035], lines 1, 3.

CLAIMS
Claim Objections
	Claim 1 is objected because the term “stopper” in line 5 is unclear.  The Examiner interprets “stopper” as the “tethered plastic stopper”.

	Claim 3 is objected because it is unclear if a new set of “tongues” different from the one in claim 1 is being defined by the “at least three tongues”.  The Examiner interprets the “at least three tongues” as the maximum number of “tongues” admissible in the setoff the “a plurality of tongues” from claim 1.

	Claim 4 is objected because it is unclear if a new set of “tongues” different from the one in claim 1 or claim 3 is being defined by the “at least five tongues”.  The Examiner interprets the “at least five tongues” as the maximum number of “tongues” admissible in the set of “a plurality of tongues” from claim 1.

	Claim 5 is objected because it is unclear the intent of “at least the of the tongues” (line 1).  The Examiner interprets “at least the of the tongues” as a typographical error.  The Examiner also interprets admissible variants of “at least the of the tongues” as:
“at least two of the five tongues”.
“at least three of the five tongues”.
“at least four of the five tongues”.

Claim 6 is objected to because it is unclear the identity, location, and purpose of the “hollow area” (line 3).  The Examiner interprets “a hollow area” as the “the hollow angularly situated area” (line 2).

	Claim 7 is objected because it is unclear the amount of “tongues” (line 1) possessing “curved convex shape” from the set of “a plurality of tongues” defined in claim 1.  The Examiner interprets all “tongues” in the set “a plurality of tongues” posses “curved convex shape”.

Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite by the limitation --stopper-- (line 5) since it is unclear which construct (device, feature, etc.) is being referred to.  For examination purposes, Examiner interprets --stopper-- as the --tethered plastic stopper-- (line 1).

	Claim 3 is rendered indefinite by the limitation --three tongues-- since it is unclear if they are an attempt to define a new set of --tongues-- independent from the  --a plurality of tongues-- of claim 1.  For examination purposes, Examiner interprets --three tongues-- as the maximum number of --tongues-- admissible in the set of—a plurality of tongues-- from claim 1.

	Claim 4 is rendered indefinite by the limitation --five tongues-- since it is unclear if they are an attempt to define a new set of --tongues-- independent from the—a plurality of tongues-- of claim 1.  For examination purposes, Examiner interprets --five tongues-- as the maximum number of --tongues-- admissible in the set -of- a plurality of tongues-- from claim 1.

	Claim 5 is rendered indefinite by the limitation --at least the of the tongues-- since it is not decipherable the amount of --tongues-- and from which set they are being referred to or from.  For examination purposes, Examiner interprets --at least the of the tongues-- as --at least two of the five tongues--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ostrowsky (U. S. Patent 4,487,324) hereafter OSTROWSKY.
Regarding claim 1 OSTROSWKY teaches (see Figure 1 below):
A tethered plastic stopper 10 (Figure 1 \ FIG. 1) comprising; tamper band 12, 64 (Figure 1 \ FIG. 1), closure shell 14 [top half] (Figure 1 \ FIG. 1) separably connected to tamper band 12, 64 (Figure 1 \ FIG. 1), weakness line 70 [upper part] (Figure 1 \ FIG. 1), closure shell 14, [top half] (Figure 1 \ FIG. 1) with plurality of tongues 72, 80 (Figure 1 \ FIG. 1 - FIG. 2), extending outwardly (and positioned around) periphery of the tethered plastic stopper 10 (Figure 1 \ FIG. 1), hinge 48 (Figure 1 \ FIG. 1) attached at bottom portion of tamper band 12, 64 (Figure 1 \ FIG. 1) and top portion of closure shell 14 [top half] (Figure 1 \ FIG. 1).

Regarding claim 2 OSTROSWKY teaches (see Figure 1 below) the tethered plastic stopper 10 (Figure 1 \ FIG. 1) of claim 1, wherein at least two of the tongues 72, 80 (Figure 1 \ FIG. 3) are spaced equidistant (Figure 1 \ FIG. 3) around periphery of closure shell 14 [top half] (Figure 1 \ FIG. 1).

Regarding claim 3 OSTROSWKY teaches (see Figure 1 below) the tethered plastic stopper 10 (Figure 1 \ FIG. 1) of claim 1, further including at least three tongues 72, 80 (Figure 1 \ FIG. 3).

Regarding claim 4 OSTROSWKY teaches (see Figure 1 below) the tethered plastic stopper 10 (Figure 1 \ FIG. 1) of claim 1, further including at least five tongues 72, 80 (Figure 1 \ FIG. 3).

Regarding claim 5 OSTROSWKY teaches (see Figure 1 below) the tethered plastic stopper 10 (Figure 1 \ FIG. 1) of claim 4, wherein --at least the of the tongues-- are spaced equidistant around periphery of closure shell 14 [top half] (Figure 1 \ FIG. 1).  The Examiner interprets --at least the of the tongues-- as --at least two of the five tongues--, hence refers to the teaching showing equidistant placement of --at least two-- of the --tongues-- 72, 80 (Figure 1 \ FIG. 3) among the --five tongues-- 72, 80 (Figure 1 \ FIG. 3) spaced around periphery of closure shell 14 [top half] (Figure 1 \ FIG. 1).

Regarding claim 7 OSTROSWKY teaches (see Figure 1 below) the tethered plastic stopper 10 (Figure 1 \ FIG. 1) of claim 1, wherein the tongues 72, 80 (Figure 1 \ FIG. 3) have a curved convex shape.

Figure 1

    PNG
    media_image1.png
    903
    637
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over OSTROWSKY, as applied to claim 1, in view of Skillin et. al. (U. S. Patent 9,884,706), hereinafter SKILLIN.
Regarding claim 6 OSTROSWKY teaches the claimed invention as above in claim 1.  OSTROWSKY fails to teach the recitation --blocking tongue angularly situated over the hinge having a hollow angularly situated area under the hinge so that the blocking tongue inserts into a hollow·area into an opened position of the closure shell--.
However SKILLIN teaches (see Figure 2 below) a tethered plastic stopper 10, comprising a blocking tongue 90, angularly situated over the hinge 34, having a hollow A under the hinge 34, so that the blocking tongue 90 inserts into the hollow·A to enable the fully open position of the closure shell 32, (SKILLIN, col. 7, lines 12-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the --tethered plastic stopper-- of OSTROWSKY to incorporate the --blocking tongue-- and --hollow-- as taught by SKILLIN to enable the fully open position of the --closure shell--.

Figure 2

    PNG
    media_image2.png
    791
    584
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Naumann et. al. (U. S. Patent 11,040,806):  Teaches a --tethered plastic stopper-- with similar characteristics as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571)272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735